              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MARILYN G. GRIFFIN,             )
individually and as             )
administrator of the estate,    )
goods, chattels, and credits    )
of MICHAEL GRIFFIN,             )
                                )
              Plaintiff,        )
                                )
    v.                          )       1:15CV812
                                )
UNITED STATES OF AMERICA,       )
                                )
              Defendant.        )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    This case was stayed pending the North Carolina Supreme

Court’s decision in Vaughan v. Mashburn. (See Doc. 31.) The

North Carolina Supreme Court issued a final decision in that

case on August 17, 2018. See Vaughan v. Mashburn, ____ N.C.

____, 817 S.E.2d 370 (2018). Per this court’s order, Plaintiff

filed a supplemental brief on August 20, 2018, notifying this

court that the North Carolina Supreme Court had ruled in the

Vaughan case and asking this court to deny Defendant’s motion to

dismiss based on that holding. (Doc. 33.) Defendant replied,

arguing that Vaughan should not determine the outcome of this

case and that this court should grant its motion to dismiss for

failure to comply with North Carolina Rule of Civil Procedure
9(j). (Def.’s Reply to Pl.’s Supp. Filing (“Def.’s Reply”) (Doc.

34).) Plaintiff then filed a motion for leave to file an

additional response “only . . . in the event the Court believes

issues have been raised that have not been adequately

addressed.” (Doc. 35.)

     Because this court believes that the motion to dismiss can

be effectively addressed based on the parties’ existing

briefing, this court will deny Plaintiff’s motion for leave to

file an additional response. This court further finds, for the

reasons described herein, that Defendant’s motion to dismiss

should be denied.

I.   FACTUAL & PROCEDURAL HISTORY

     Plaintiff filed her initial complaint in this court on

September 29, 2015, as administratrix of the estate of her

deceased husband, Michael Griffin. (See Doc. 1.) Plaintiff

sought damages from Defendant under the Federal Tort Claims Act

for alleged medical malpractice in Defendant’s treatment of

Mr. Griffin at a Department of Veterans Affairs hospital in

Salisbury, North Carolina. (Id. ¶¶ II, XII, XL.) Specifically,

Plaintiff alleges that, “[a]s a direct and proximate result of

Defendant USA’s agents’ negligent care and treatment of Michael

Griffin, Mr. Griffin's bladder cancer went undetected for an




                              - 2 -
extended period of time.” (Id. ¶ XXX.) Plaintiff did not include

a Rule 9(j) certification in her initial complaint.1

     Defendant then filed a motion to dismiss Plaintiff’s

complaint for failure to comply with North Carolina Rule of

Civil Procedure 9(j), (Doc. 12), and a memorandum in support of

that motion, (Doc. 13). Plaintiff filed an Amended Complaint,

(Amended Complaint (“Am. Compl.”) (Doc. 14)), which was

permitted pursuant to Fed. R. Civ. P. 15(a)(1)(A) within twenty-

one days of the motion to dismiss. The Amended Complaint

contains a Rule 9(j) certification and supporting affidavits.

(Id. ¶ XLI, Exs. A & B.) Defendant moved to dismiss the Amended

Complaint, incorporating its earlier arguments by reference.

(See Docs. 17, 18.) Plaintiff responded, (Doc. 19), and

Defendant replied, (Doc. 20). As described above, this court

then stayed the case pending the final outcome of the Vaughan v.

Mashburn case in state court. Both Plaintiff and Defendant filed

supplemental pleadings addressing the Vaughan decision, (Docs.

33, 34), and Plaintiff filed a motion for leave to file an

additional response brief, (Doc. 35).




     1 See N.C. Gen. Stat. § 1A-1, Rule 9(j) (requiring,
generally, that all medical malpractice plaintiffs either
include a certification in the complaint that the relevant
medical records have been reviewed by a potential expert witness
who is willing to testify in the case or allege a resipsa
loquitor theory of liability).
                              - 3 -
II.   STANDARD OF REVIEW

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). In other words, the plaintiff must

plead facts that “allow[] the court to draw the reasonable

inference that the defendant is liable” and must demonstrate

“more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678.

      When ruling on a motion to dismiss, this court must accept

the complaint’s factual allegations as true. Iqbal, 556 U.S. at

678. Further, “the complaint, including all reasonable

inferences therefrom, [is] liberally construed in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). Despite this deferential standard, a

court will not accept legal conclusions as true, and

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, [will] not suffice.”

Iqbal, 556 U.S. at 678.

III. ANALYSIS

      As an initial matter, Plaintiff “does not concede the

Federal Tort Claims Act . . .   requires a plaintiff filing an

                                - 4 -
FTCA claim in federal court to comply with the North Carolina

Rules of Civil Procedure,” including Rule 9(j). (Am. Compl.

(Doc. 14) ¶ XLI.) The Fourth Circuit has explicitly held, albeit

in an unpublished opinion, that the Rule 9(j) certification

requirement applies to an FTCA medical malpractice claim brought

under North Carolina law. See Littlepaige v. United States, 528

F. App’x 289, 292–93 (4th Cir. 2013). And this court has

previously explained in detail why Rule 9(j) is applicable in

the FTCA context. See Boula v. United States, No. 1:11CV366,

2013 WL 5962935, at *2 (M.D.N.C. Nov. 7, 2013). For the same

reasons stated in Boula, this court finds that Rule 9(j) applies

to this case.

    The next question is whether the North Carolina Supreme

Court’s holding in Vaughan compels the denial of Defendant’s

motion to dismiss here. In Vaughan, the plaintiff filed a

lawsuit alleging medical malpractice but referred to an old

version of North Carolina Rule 9(j) and therefore “omitted an

assertion that all medical records pertaining to the alleged

negligence that are available to the plaintiff after reasonable

inquiry had been reviewed as required by the applicable rule.”

Vaughan, 817 S.E.2d at 372 (internal quotations omitted). The

plaintiff then moved for leave to file an amended complaint and

an affidavit “indicating that [the plaintiff’s medical expert

had] reviewed plaintiff’s medical care and related medical

                              - 5 -
records before the filing of plaintiff’s original complaint.”

Id. at 373. The North Carolina Supreme Court reversed the trial

court’s denial of Plaintiff’s motion for leave to amend and held

as follows:

    Because plaintiff’s amended complaint corrected a
    technical pleading error and made clear that the
    expert review required by Rule 9(j) occurred before
    the filing of the original complaint, the amended
    complaint complied with Rule 9(j) and may properly
    relate back to the date of the original complaint
    under Rule 15(c).

Id. at 379–80. Specifically, the court emphasized that the Rule

9(j) certification process “averts frivolous actions by

precluding any filing in the first place by a plaintiff who is

unable to procure an expert who both meets the appropriate

qualifications and, after reviewing the medical care and

available record, is willing to testify . . . .” Id. at 375.

    Plaintiff argues that, “under the North Carolina Supreme

Court’s decision in Vaughan, the amended complaint relates back

to the date of the original complaint and is not subject to

dismissal on the basis that the original complaint lacked a Rule

9(j) certification.” (Doc. 33 at 2.) Defendant, however,

contends that the instant case is distinguishable from Vaughan

“because, rather than include a technically defective 9(j)

certification in her initial complaint, Plaintiff failed to

include any certification or reference to Rule 9(j) whatsoever.”

(Def.’s Reply (Doc. 34) at 3.) Defendant argues that the Vaughan

                              - 6 -
holding applies only to a defective, rather than a missing, Rule

9(j) certification, and that the North Carolina Supreme Court

thus has yet to opine on the specific issue presented by this

case. (Id. at 4.)

    This court declines to give Vaughan the cramped

construction that Defendant urges it to adopt. While it is true

that the plaintiff in Vaughan initially submitted a defective

Rule 9(j) certification, rather than failing to submit one

altogether, that distinction is entirely irrelevant to the

legislative purpose behind the certification. As the court in

Vaughan observed, “the rule averts frivolous actions by

precluding any filing in the first place by a plaintiff” who

fails to take the necessary steps. Vaughan, 817 S.E.2d at 375.

The court goes on to state the following:

    But when a plaintiff prior to filing has procured an
    expert who meets the appropriate qualifications and,
    after reviewing the medical care and available
    records, is willing to testify that the medical care
    at issue fell below the standard of care, dismissing
    an amended complaint would not prevent frivolous
    lawsuits.

Id. at 379 (emphasis added). In other words, where the plaintiff

has taken the necessary steps but merely fails to satisfy the

procedural requirements of the rule (either by submitting a

defective certification or by submitting no certification at

all), the claim is not frivolous and Rule 9(j) should not be

applied to prevent the claim from proceeding. As the North

                              - 7 -
Carolina Supreme Court has previously held, “a meritorious

complaint will not be summarily dismissed without benefit of

Rule 41(a)(1), simply because of an error by plaintiffs’

attorney in failing to attach the required certificate to the

complaint pursuant to Rule 9(j).”2 Brisson v. Kathy A.

Santoriello, M.D., P.A., 351 N.C. 589, 598, 528 S.E.2d 568, 573

(2000) (emphasis added).

     According to the amended complaint and its certification,

Plaintiff took all steps required by North Carolina Rule of

Civil Procedure 9(j) prior to filing her initial complaint. (Am.

Compl. (Doc. 14) ¶ XLI.) Plaintiff then omitted any evidence of

these steps from her initial complaint, in the mistaken belief

that a Rule 9(j) certification was not required. This court

finds no basis in the Vaughan holding for the narrow distinction

that Defendant advocates. Where the plaintiff has completed the

entire expert certification process prior to the initial filing

date, the purpose of Rule 9(j) is satisfied and amendment should

be permitted. See Vaughan, 817 S.E.2d at 379 (emphasizing “the

principle that decisions be had on the merits and not avoided on


     2 While Defendant is correct that Brisson dealt with
voluntary dismissal under North Carolina Rule 41 and thus is not
directly applicable to this case, (see Def.’s Reply (Doc. 34) at
4), this court finds the Brisson holding instructive to the
extent it analyzes the rationale behind the Rule 9(j)
certification. Indeed, the court in Vaughan relied heavily on
Brisson although Vaughan also did not involve an involuntary
dismissal.
                              - 8 -
the basis of mere technicalities”) (internal quotation marks and

citations omitted).

      Applying North Carolina law, this court finds that a

plaintiff who fails to file a Rule 9(j) certification may amend

his or her complaint to include this certification when the

required expert review process was completed prior to the date

the initial complaint was filed. Therefore, Plaintiff has

complied with N.C. Gen. Stat. § 1A-1, Rule 9(j). As Defendant

provides no reason for dismissal other than the Rule 9(j)

certification, Defendant’s motion to dismiss will be denied.

IV.   CONCLUSION

      For the foregoing reasons, this court finds that

Plaintiff’s motion for leave to file additional response should

be denied and Defendant’s motion to dismiss should be denied.

      IT IS THEREFORE ORDERED that the stay in this case is

LIFTED.

      IT IS FURTHER ORDERED that Plaintiff’s motion for leave to

file additional response, (Doc. 35), is DENIED.

      IT IS FURTHER ORDERED that Defendant’s motion to dismiss

Plaintiff’s amended complaint, (Doc. 17), is DENIED.

      This the 28th day of May, 2019.



                          _______________________________________
                               United States District Judge


                               - 9 -
